Citation Nr: 0711758	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  03-19 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an increased disability rating for 
service-connected major depressive disorder, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1996 to January 1999.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO) which, in part, denied service 
connection for fibromyalgia and granted service connection 
for major depressive disorder, assigning a 30 percent 
disability rating.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Portland RO in September 2006.  
The transcript of the hearing is associated with the 
veteran's claims folder.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC. 

Issue not on appeal

During his September 2006 Travel Board hearing, the veteran 
testified that he wished to withdraw his appeal of the issue 
of entitlement to an increased disability rating for service-
connected status post sprain of the left ankle.  See the 
September 2006 hearing transcript, page 3.  That issue, 
accordingly, is no longer on appeal and is not before the 
Board.  See 38 C.F.R. § 20.204 (2006).



REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further development.  

Additionally submitted evidence

The veteran's vocational rehabilitation folder, which was not 
previously associated with the claims folder, has recently 
been submitted for consideration and is relevant to the 
instant case.

This evidence has not been considered by the RO, and no 
waiver of initial RO consideration is currently of record.  
See 38 C.F.R. §§ 19.31, 20.1304 (2006).  Indeed, the Board 
sent the veteran a letter dated in April 2007 asking if he 
wished to waive initial RO consideration, and he responded in 
the negative.

Without a written waiver of initial RO consideration of the 
additional records, this case must be returned to the agency 
of original jurisdiction for readjudication.  
See Disabled American Veterans v. Principi, 327 F. 3d 1339 
(Fed. Cir. 2003) [VA regulation allowing the Board to 
consider additional evidence without remanding case to the 
agency of original jurisdiction for initial consideration was 
invalid].

Medical opinion

The veteran is currently service-connected for major 
depressive disorder.  He was diagnosed with fibromyalgia 
during a July 2002 VA examination.  It appears that 
symptomatology, such as fatigue, may overlap.  The medical 
evidence of record, including the most recent VA psychiatric 
examination dated in March 2006, does not differentiate 
between the symptomatology associated with the psychiatric 
disability and the symptomatology associated with the 
fibromyalgia.  

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  For this reason, the case must be 
remanded for a medical opinion which differentiates between 
the depression and the fibromyalgia, to the extent possible.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a physician 
with appropriate expertise to review 
the veteran's VA claims folder and 
determine the current nature and 
severity of the veteran's service-
connected major depressive disorder.  
The examiner should attempt, to the 
extent practicable, to identify and 
differentiate between the 
symptomatology associated with the 
veteran's major depressive disorder 
and that which is attributable to 
fibromyalgia.  If the symptomatology 
cannot be differentiated, the examiner 
should so state.  If in the examiner's 
opinion diagnostic testing and/or 
specialist consultations are 
necessary, such should be scheduled.  
The examiner's report should be 
associated with the veteran's VA 
claims folder.  

2.  VBA should then readjudicate the 
veteran's claims of entitlement to an 
increased disability rating for 
service-connected major depressive 
disorder and entitlement to service 
connection for fibromyalgia, in light 
of all of the evidence of record, 
including the vocational 
rehabilitation folder and any 
additional medical evidence.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
and given an appropriate opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



